Mr. Chief Justice Shepard
delivered the opinion of the Court:
The plaintiff’s action of assumpsit is founded on the established doctrine that premiums paid in good faith by mistake upon a policy of insurance void ab initio may be recovered. See Hogben v. Metropolitan L. Ins. Co. 69 Conn. 503, 61 Am. St. Rep. 53, 38 Atl. 214; Metropolitan L. Ins. Co. v. Felix, 73 Ohio St. 46, 75 N. E. 941, 4 Ann. Cas. 121; McCann v. Metropolitan L. Ins. Co. 177 Mass. 280, 58 N. E. 1026; Mahoney v. Metropolitan L. Ins. Co. 80 N. J. L. 136, 76 Atl. 458.
*234But a policy is not void because tbe premiums had been paid by someone not the assured or beneficiary, or by one having no insurable interest in the life' of the insured, whether or not he paid them in the belief that he was the beneficiary or could collect upon it. The policy is still "binding upon the insurance company, which would have it to pay according to its terms, on the death of the insured. Monast v. Manhattan L. Ins. Co. 32 R. I. 557-567, 79 Atl. 932, and cases there cited.
The plaintiff had the policies in her possession at the time of the supposed assignment of the same. She took the assignment of Thomas McGlone, with knowledge that he was not named as beneficiary in either. The fact that she alleges that the agent represented her father to be the beneficiary by his assignment could not effect a change in the policy, or make it a binding contract on behalf of the plaintiff, for the policies contained the express provision that agents are not authorized to make, alter, ■ or discharge contracts, or waive forfeiture, or receive premiums on policies in arrears beyond the time allowed by the regulations of the company, which in no case shall exceed four weeks, or to bind the company, or make any promise or representation. Moreover, this assignment was held by the plaintiff, and the defendant had no knowledge of it. Having the policy in possession, with the stipulation in it, the plaintiff is bound by the notice of the limitation upon the power of agents to make representations, and so forth, binding upon the company.
The binding effect of such clause of a policy is well settled. Ætna L. Ins. Co. v. Moore, 231 U. S. 543-559, 58 L. ed. 356-366, 34 Sup. Ct. Rep. 186; Prudential L. Ins. Co. v. Moore, 231 U. S. 560-567, 58 L. ed. 367-372, 34 Sup. Ct. Rep. 191.
The judgment rendered was right, and it is affirmed, with costs. Affirmed.